            Case 1:17-cv-00277-LM Document 46 Filed 10/24/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


SCOTT AND CINDY JOHNSON,
Individually & as Parents & Next Friends of
Minor A. J.,

       v.                                             Civil Case No.: 1:17-cv-00277-LM

L.B.O. HOLDING, INC. d/b/a ATTITASH
BEAR PEAK RESORT & ATTITASH
RESORT;
PEAK RESORTS, INC., d/b/a ATTITASH
BEAR PEAK RESORT & ATTITASH
RESORT;
ROSS A. STEVENS, d/b/a STEVENS
ENGINEERING;
BOUNCE BACK, LLC, d/b/a U.S. AIRBAG;
and
U.S. AIRBAG, LLC, d/b/a U.S. AIRBAG


            DEFENDANTS L.B.O. HOLDING, INC. AND PEAK RESORTS, INC.’S
             MOTION FOR SUMMARY JUDGMENT ON PLAINTIFFS CLAIMS

       NOW COME Defendants L.B.O. Holding, Inc., d/b/a Attitash Bear Peak Resort and

Attitash Resort (“Attitash”), and Peak Resorts, Inc., d/b/a Attitash Bear Peak Resort and Attitash

Resort (“Peak Resorts”) (collectively the “Attitash Defendants”), by and through their attorneys,

Devine, Millimet & Branch, P.A., and pursuant to Rule 56 of the Federal Rules of Civil

Procedure, respectfully move for summary judgment relative to all of Plaintiffs’ claims. In

support of this motion, the Attitash Defendants state as follows:

       1.      All of Plaintiffs’ claims against the Attitash Defendants fail generally for lack of

evidence (including lack of necessary expert support, where applicable) and/or lack of proof of

causation. Similarly, and more specifically, A.J.’s claim that her subject head injury could result
            Case 1:17-cv-00277-LM Document 46 Filed 10/24/18 Page 2 of 4



in serious future life-threatening conditions fails for lack of required expert testimony and

medical evidence.

       2.      The Attitash Defendants are entitled to summary judgment on Plaintiffs’ Count III

Consumer Protection Act claim because Plaintiffs have not produced any evidence that there is

anything false or deceptive about the Attitash Defendants’ representations concerning the airbag

and, moreover, Plaintiffs conceded that they did not review any marketing documents or

advertising material from Attitash before using the Airbag Jump attraction. Most fundamentally,

there is no causal relationship between the harm that Plaintiffs allege A.J. suffered from her

accident and the purported misrepresentations by Attitash. In the absence of any evidence of the

required causal relationship, Plaintiffs do not have a viable CPA claim against either of the

Attitash Defendants.

       3.      The Attitash Defendants are entitled to summary judgment on Plaintiffs’ Count II

strict products liability and defective design / defective product claim because the provision of

the Airbag Jump attraction was a service (as opposed to a product) and, separately, their daughter

misused the attraction.

       4.      Plaintiffs’ enhanced compensatory damages claim, to the extent they are even

making one, fails because the applicable law, under the facts of this case, does not allow the

recovery Plaintiffs’ seek.

       5.      Finally, to the extent Plaintiffs’ made a claim in their Complaint for their personal

emotional distress damages for witnessing their daughter’s accident, they clarified at their

depositions that they are not making any claim for their own emotional harm.




                                                 2
            Case 1:17-cv-00277-LM Document 46 Filed 10/24/18 Page 3 of 4



       6.      Accordingly, as a matter of law, the Attitash Defendants respectfully request that

this Honorable Court grant summary judgment for the Attitash Defendants on all of Plaintiffs’

claims on the grounds of lack of causation and/or expert support.

       7.      The Attitash Defendants hereby incorporate herein by reference the arguments set

forth in their Memorandum of Law in Support of Motion for Summary Judgment on Plaintiffs’

Claims, which is filed contemporaneously herewith, as if set forth in full herein.

       WHEREFORE, Defendants L.B.O. Holding, Inc., d/b/a Attitash Bear Peak Resort and

Attitash Resort, and Peak Resorts, Inc., d/b/a Attitash Bear Peak Resort and Attitash Resort,

respectfully request that this Honorable Court:

       A.      Grant summary judgment for the Attitash Defendants on all of Plaintiffs’ claims;

and

       B.      Grant such other and further relief as this Court deems just and equitable.


                                                      Respectfully submitted,

                                                      L.B.O. Holding, Inc., d/b/a
                                                      Attitash Bear Peak Resort and Attitash
                                                      Resort

                                                      and

                                                      Peak Resorts, Inc., d/b/a
                                                      Attitash Bear Peak Resort and Attitash
                                                      Resort

                                                      By Their Attorneys,
                                                      DEVINE, MILLIMET & BRANCH, P.A.




                                                  3
          Case 1:17-cv-00277-LM Document 46 Filed 10/24/18 Page 4 of 4



Dated: October 24, 2018                     By:    /s/ Jonathan M. Eck
                                                   Thomas Quarles, Jr., Esq. (NH Bar #2077)
                                                   Jonathan M. Eck, Esq. (NH Bar #17684)
                                                   111 Amherst Street
                                                   Manchester, NH 03101
                                                   (603) 695-8641
                                                   tquarles@devinemillimet.com
                                                   jeck@devinemillimet.com


                                CERTIFICATE OF SERVICE

       I, Jonathan M. Eck, certify that on this date service of the foregoing document was made
upon counsel of record via the Court’s CM/ECF System.

Dated: October 24, 2018                            /s/ Jonathan M. Eck
                                                   Jonathan M. Eck, Esq. (NH Bar #17684)




                                               4
